DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application has been examined under the pre-AIA  first to invent provisions. 

Examiner’s Remarks 
Applicant is thanked for their January 19, 2021 response to the July 17, 2020 Non Final Rejection.  In particular, Applicant is thanked for the amendments to the drawings; the Objections previously noted have been withdrawn.
Applicant’s arguments have been found to be persuasive; accordingly, the application is in condition for allowance.

Claim Interpretations
The system is comprised of a drainage system and a suction system; the drainage system comprises drain tubes (224) and at least one sump (220) [0003].
The suction system (230) has been interpreted to comprise the structure of (waste air) drain lines (232) [0018], and has been interpreted to comprise the structure of: 
an existing fan (217), an air circulation line (236), and drain tubes (224) [0019], or alternatively
a fan (238) positioned /coupled within sump (220) [0019].
The claimed “suction system” has been construed to cover the specified structure and equivalents thereof.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jesse Harper (65,850).  In particular, the examiner requested permission to remove the recitation of “comprising onally such an amendment was unnecessary.
Additionally, it was confirmed that Applicant sought to have withdrawn claims 8, 9, 12 – 14 and 21 rejoined.
Claims 1, 4, 8, 15 and 17 have been amended as follows:
1. A drainage system for use with an air distribution system, said drainage system comprising: 
a drain tube coupled to an air duct of the air distribution system, said drain tube oriented to channel liquid from the air duct; 
a sump, said drain tube coupled to said sump, said sump oriented to receive the liquid discharged from said drain tube; a bilge coupled to said sump, said bilge oriented to receive the liquid from said sump; and 
a suction system 

4. The drainage system according to Claim 1, wherein said suction system 

8. A suction system configured for use with a drainage system of an air distribution system, said suction system comprising: 
a sump coupled to the air distribution system and oriented to receive liquid channeled from an air duct of the air distribution system and into said drainage system via a drain tube coupled to the air duct and said sump; 
a bilge coupled in flow communication with said sump, and configured to receive the liquid from said sump; and 


15. A method of assembling a drainage system, said method comprising: 
coupling a drain tube to an air distribution system, the drain tube oriented to channel liquid from an air duct of the air distribution system; -4-PATENT 13-1195-US-NP (24691-679) 
coupling a sump to the drain tube, wherein the sump is oriented to receive the liquid discharged from the drain tube; 
coupling a bilge to the sump, wherein the bilge is oriented to receive the liquid from the sump; and 
coupling a suction system 

16. The method according to Claim 15, wherein coupling [[a]] the drain tube to [[an]] the air distribution system comprises coupling [[a]] the drain tube to an air distribution system of an aircraft.

17. The method according to Claim 15, wherein coupling the suction system further comprises coupling the suction system including .

Allowable Subject Matter
Claims 1, 4 – 6, 8, 9, 12 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly the system/method comprising  a suction system to create a pressure in said sump that is lower than a pressure in the air distribution system to force the liquid channeled in said drain tube towards said sump
Eggebrecht (US 4,517,813) discloses drainage system (figs 2 – 7A) for use with an air distribution system (fig 1: (16, 24, 26, 28 and 30), said drainage system comprising: a drain tube (38, 40) coupled to an air duct (26, 28, 30) of the air distribution system, said drain tube oriented to channel liquid from the air duct (col 4, lns 10 - 12); a sump (18B), said drain tube (44) coupled to said sump, said sump oriented to receive the liquid discharged from said drain tube (col 4, lns 23, 24); a bilge coupled to said sump, said bilge oriented to receive the liquid from said sump (col 2, lns 42 – 56).
However, the proposed combination fails to disclose wherein the drainage system comprises a suction system to create a pressure in said sump that is lower than a pressure in the air distribution system to force the liquid channeled in said drain tube towards said sump.
Holmes et al (US 2015/0000749), in view of Ng et al (US 6,449,963), in view of Murphy (US 2009/0178727) discloses a drainage system, Holmes disclosing:
a drain tube (14) coupled to an area where condensation may collect [0012], said drain tube oriented to channel liquid from the area; 
a sump (vacuum waste storage tank “W”), said drain tube (14) coupled to said sump (via main pipe (18)), said sump oriented to receive the liquid discharged from said drain tube (14) [0020]; 
“Due to connection of the tube 20 to the vacuum waste tank W via the conduit 14, the differential pressure/vacuum created along the waste tank line 18 functions to "pull" the moisture that enters the areas 22 into the line 18” [0018, 0020] has been understood to disclose wherein the sump is oriented to receive the liquid discharged from said drain tube.
a bilge (“water accumulates … in the bilge” [0003]); and 
a suction system in flow communication with said sump for drawing air (“pull”) from said sump to create a pressure in said sump [0020] that is lower than a pressure in an air distribution system to force the liquid channeled in said drain tube towards said sump. 
Additionally, as a ducted air distribution system is pressurized greater than the spaces it serves, it is apparent that the pressure in the sump (negative compared to ambient) is lower than a pressure in the air distribution system (greater compared to ambient).
Holmes et al is silent as to whether the system comprises:
the drain tube coupled to an air duct of an air distribution system, the drain tube oriented to channel liquid from the air duct; and
a pressure is created that force(s) the liquid channeled in said drain tube towards the sump and into the bilge. 
Ng et al teaches a drainage system (col 3, lns 18 - 29; 55 – 57; col 6, lns 31 – 48) for use with an air distribution system (fig 2: (100)), said drainage system comprising:
a drain tube (drainage duct (135)1) coupled to a scupper (col 6, lns 45 – 47) of an distribution system air duct (132), said drain tube oriented to channel liquid (“water droplets”) from the air duct; 
As Ng et al discloses “water droplets combine into larger droplets, which are then removed with conventional scuppers and discharged through drainage duct 135” (col 6, lns 31 – 48), it has been understood that liquid is channeled away from the air duct (132).
However, the proposed system fails to disclose wherein the drainage system comprises a suction system to create a pressure in said sump that is lower than a pressure in the air distribution system to force the liquid channeled in said drain tube towards said sump

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762




/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Drainage duct (135) is not shown in the figures.